DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendment filed on 01/25/2021.
Claims 2 and 4-14 are pending for examination. Applicant amends claim 2 and adds claims 4-14. The amendments have been fully considered and entered.
Amendments to claim 2 regarding the claim objection has been accepted and the claim objection has been withdrawn.
In light of the amendments and Examiner’s Amendment seen below, the rejection of claim 2 under 35 U.S.C. § 112(b) has been withdrawn.
Regarding the double patenting rejection, in light of the amendments to claim 2, the double patenting rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (pg. 11), filed 01/25/2021, with respect to the rejection of claim 2 under 35 U.S.C. § 103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kang S. Lim (Reg. No. 37,491) on 04/15/2020.
Claims 2, 4, and 8-10 are amended as follows:

2. (Currently Amended) A method of processing network metadata comprising the steps of: 
receiving network metadata from a plurality of sources in a data processing system, in at least one data format; 
determining the network metadata type; 
converting at least a portion of said network metadata into at least one different data formats that are used in the data processing system for other system metadata based upon the type; 
a network between a network device that generated the network metadata and a device that is able to store the network metadata, wherein the processing includes: 
receiving a plurality of flow records each containing IP addresses of communicating endpoints and an IP address of a flow reporting device of a plurality of flow reporting 
noting the time when each [[the]] flow record was received; 
storing information about the IP addresses of communicating endpoints, IP addresses of the plurality of flow reporting flow reporting s; 
designating, based upon the stored information of a flow reporting device with the highest frequency of use among the plurality of flow reporting communicating
forwarding for further processing a flow record about communication between the communicating endpoints received from the authoritative source source
emitting an alert if the result of the further processing signifies a network traffic anomaly; and 



4. (Currently Amended) The method of claim 2, wherein the relative packet rate values and the relative traffic volume are classified as low, medium or high respectively.

8. (Currently Amended) The method of claim 7, wherein the attention level is calculated as an average attention level of a Mamdani attention level calculation 

9. (Currently Amended) The method of claim 2, wherein the relative traffic volume is calculated as 8 times bidirectional internet protocol (IP) level 3 traffic volume through the authoritative sourcesource

10. (Currently Amended) The method of claim 2, wherein the relative packet rate values are[[is]] calculated as a maximum nominal speed of the authoritative source

----------------------------------END OF EXAMINER’S AMENDMENT--------------------------------

Allowable Subject Matter
Claims 2 and 4-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art of record Narasimha et al. (US 20130205376 A1) teaches receiving flow records, processing the flow records, and storing information such as source and destination IP addresses of packets in the flow records and the IP address of a device that provided the flow record ([0043]).
Another art of record, Flick et al. (US 7996427 B1) teaches determining various types of metadata and converting or translating the metadata from its native format to a common format (col. 4 lines 3-17). 
Another art of record, Poletto et al. (US 7929534 B2) teaches an aggregator that takes the maximum of the two flow record reports indicating that one of the two sensors had the higher frequency of use and storing the maximum flow record report for further processing and discarding the other report (col. 6 lines 55-67 and col. 7 lines 8-11).
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 2 and specifically do not show “forwarding for further processing a flow record about communication between the communicating endpoints received from the authoritative source, wherein the further processing includes computation of a network health score as a fuzzy classifier of an inference matrix of relative packet rate values and relative traffic volume for the authoritative source” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record 
Claims 4-14 depend from claim 2 and are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Derr et al. (US 20100074112 A1) teaches a fuzzy class descriptors comprising a classification such as packet size, and the fuzzy sets comprising the fuzzy class descriptor comprising fuzzy sets for small, medium, and large packet sizes for use in determining threats ([0040]).
Panja et al. (“Training of Intelligent Intrusion Detection System using Neuro Fuzzy”) discloses the use of neural networks and neuro fuzzy networks in intrusion detection systems to categorize network activities and specify what category of attack is being generated (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437